 

Exhibit 10.1

 

Moleculin Biotech, Inc.

5300 Memorial Drive, Suite 950

Houston, Texas 77007

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Moleculin
Biotech, Inc., a Delaware corporation (the “Company”) as follows:

 

1.       This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, (this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.        The Company has authorized the sale and issuance to certain investors
of up to an aggregate of (i) 7,500,000 shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company (the “Shares”) and (ii) Warrants
(the “Warrants”) to purchase an aggregate of up to 5,625,000 authorized but
unissued shares of Common Stock (the “Warrant Shares”). The Shares, the Warrants
and the Warrant Shares are collectively referred to as the “Securities.” The
Shares and Warrants will be offered and sold in a fixed combination consisting
of one share of Common Stock and 0.75 of a Warrant. The Shares and Warrants
shall be immediately separable and transferable upon issuance. The form of the
Warrant is attached hereto as Exhibit A.

 

3.       The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-219434 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Shares and Warrants and terms of the Offering that has
been or will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

 

4.       The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth below for the aggregate Purchase Price set forth below. The
Shares and Warrants shall be purchased pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that
the Offering is not being underwritten by the placement agent (the “Placement
Agent”) named in the Prospectus and that there is no minimum offering amount.

 



 

 

 

5.       The manner of settlement of the Shares and Warrants purchased by the
Investor shall be as follows:

 

The Shares shall be settled as follows:

 

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall issue such Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent directly to the account(s) at
Oppenheimer & Co. Inc. (the “Placement Agent”) identified by the Investor; upon
receipt of such Shares, the Placement Agent shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by the Placement Agent by wire transfer to the Company). NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

(I)NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

 

6.       The executed Warrants shall be delivered to the Investor by mail,
registered in such names and sent to such address as specified by the Investor
below.

 

7.       The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or a a person “assocuated with a member” (as such term is defined under FINRA’s
By-laws) as of the Closing, and (c) neither the Investor nor any group of
Investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering, acquired, or obtained
the right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 



 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.       The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated August 11, 2017, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

 

9.       No offer by the Investor to buy Shares and Warrants will be accepted
and no part of the Purchase Price will be delivered to the Company until the
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or the Placement Agent on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

10.    The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence and terms of the Offering.

 



 

 

 

Number of Shares :

 

Number of Warrants:

 

Purchase Price per Share and related Warrant: $0.80

 

Aggregate Purchase Price: $

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  Dated as of: February 6, 2020       INVESTOR



  By:  



  Print Name:  



  Title:  



  Address:      

 



 

 

 

Agreed and Accepted
this 6th day of February 2020:

 

MOLECULIN BIOTECH, INC.

 

By:       Title:  

 



 

 

 

annex I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.      Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares
and Warrants.

 

2.      Agreement to Sell and Purchase the Securities; Placement Agent.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares and Warrants set forth on
the last page of the Agreement to which these Terms and Conditions for Purchase
of Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          Investor acknowledges that the Company has agreed to pay
Oppenheimer & Co. Inc. (the “Placement Agent”) a fee (the “Placement Fee”) and
to reimburse the Placement Agent for certain expenses in respect of the sale of
the Shares and Warrants to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated the
date hereof, (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

3.      Closings and Delivery of the Securities and Funds.

 

3.1          Closing. The completion of the purchase and sale of the Shares and
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause the Company’s
transfer agent (“Transfer Agent”), to deliver to the Investor the number of
Shares included in the Units set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor, a Warrant
for the number of Warrant Shares included in the Units set forth on the
Signature Page, and (c) the aggregate purchase price for the Shares and Warrants
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

 



 

 

 

3.2          Conditions to the Obligations of the Parties.

 

3.3    (a)     Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Shares and Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and Warrants
being purchased hereunder as set forth on the Signature Page, and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

3.4    (b)    Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares and Warrants will be subject to (i) the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement and (ii) the delivery of a legal opinion by Schiff Hardin LLP in form
and substance reasonably acceptable to the Investor, and to the condition that
the Placement Agent shall not have: (a) terminated the Placement Agreement
pursuant to the terms thereof or (b) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares and Warrants that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

 

3.5          Delivery of Funds.

 

Payment for the Shares and Warrants shall be made as follows:

 

Delivery Versus Payment through The Depository Trust Company. The purchase of
the Shares shall be settled by delivery versus payment through DTC. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall confirm that the account or accounts at the
Placement Agent to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Shares and
Warrants being purchased by the Investor.

 

3.6          Delivery of Shares.

 

Delivery Versus Payment through The Depository Trust Company. No later than
one (1) business day after the execution of this Agreement by the Investor and
the Company, the Investor shall notify the Placement Agent of the account or
accounts at the Placement Agent to be credited with the Shares being purchased
by such Investor. On the Closing Date, the Company shall deliver the Shares to
the Investor through DTC directly to the account(s) at the Placement Agent
identified by Investor. Upon receipt of such Shares, the Placement Agent shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by the Placement Agent by wire transfer to the
Company.

 



 

 

 

4.      Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Shares and Warrants, including investments in securities issued by the
Company and investments in comparable companies, (b) has answered all questions
on the Signature Page and the Investor Questionnaire and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
Warrants set forth on the Signature Page, has received and is relying only upon
the Disclosure Package and the documents incorporated by reference therein and
the Offering Information.

 

4.2          (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Shares and Warrants, or possession or distribution of offering
materials in connection with the issue of the Shares and Warrants in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Securities, except as set forth or incorporated by
reference in the Registration Statement, Prospectus or any free writing
prospectus.

 

4.3          (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4          The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants. The Investor also understands that
there is no established public trading market for the Warrants, and that the
Company does not expect such a market to develop. In addition, the Company does
not intend to apply for listing of the Warrants on any national securities
exchange or other trading market. The Investor understands that without an
active trading market, the liquidity of the Warrants will be limited.

 



 

 

 

4.5          The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

4.6          Since the time at which the Placement Agent first provided the
material pricing terms of the Offering, the Investor has not disclosed any
material pricing information regarding the Offering to any third parties (other
than its legal, accounting and other advisors) and has not engaged in any
purchases or sales of the securities of the Company (including, without
limitation, any Short Sales (as defined herein) involving the Company’s
securities). The Investor covenants that it will not engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed. The
Investor agrees that it will not use any of the Securities acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

5.      Covenants of the Company. For a period of 60 days after the date of this
Agreement, the Company shall not issue, sell or register with the Commission
(other than (A) a registration on Form S-8 or on any successor form and (B) the
filing of one or more pre-effective amendments to the Company’s registration
statement on Form S-3 (Commission File No.: 333-235686)), or otherwise dispose
of, directly or indirectly, any equity securities of the Company (or any
securities convertible into, exercisable for or exchangeable for equity
securities of the Company), except for (i) the issuance of the Securities
pursuant to the Registration Statement, (ii) the issuance of the Agent Warrants
and the Agent Warrant Shares, (iii) the issuance of shares of Common Stock upon
the exercise or conversion of options or convertible securities outstanding on
the date hereof (provided that such options or convertible securities are not
amended or modified after the date hereof to lower the exercise or conversion
price thereof or to increase the number of shares of Common Stock issuable in
respect thereof), and (iv) the issuance of shares pursuant to the Company’s
existing stock incentive plan as described in the Registration Statement and the
Prospectus. In the event that during the applicable lock-up period, (A) any
shares are issued pursuant to the Company’s existing stock option plan or bonus
plan that are exercisable during the applicable lock-up period or (B) any
registration is effected on Form S-8 or on any successor form relating to shares
that are exercisable during such lock-up period, the Company shall obtain the
written agreement of such grantee or purchaser or holder of such registered
securities that, for the applicable lock-up period after the date of this
Agreement, such person will not, offer for sale, sell, distribute, grant any
option for the sale of, or otherwise dispose of, directly or indirectly, or
exercise any registration rights with respect to, any shares of Common Stock (or
any securities convertible into, exercisable for, or exchangeable for any shares
of Common Stock) owned by such person.

 



 

 

 

6.      Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agent shall be a third
party beneficiary with respect to the representations, warranties and agreements
of the Investor in Section 4 hereof.

 

7.      Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, and
(iii) if delivered by International Federal Express, two business days after so
mailed addressed as follows:

 

(a)  if to the Company, to:

Moleculin Biotech, Inc.
5300 Memorial Drive, Suite 950
Houston, Texas 77007
Attention: Jonathan P. Foster, CFO

with a copy (which shall not constitute notice) to:

Schiff Hardin LLP
100 North 18th Street

Philadelphia, Pennsylvania 19103

Attention: Cavas S. Pavri

 

(b)  if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8.      Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

 

9.      Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

10.  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 



 

 

 

11.  Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

12.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
(or the filing by the Company of an electronic version thereof with the
Commission).

 

13.  Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and Warrants to such Investor.

 

14.  Press Release; 8-K Filing. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on February 6, 2020 issue a press release announcing the Offering and disclosing
all material information regarding the Offering (the “Press Release”), and (b)
as promptly as practicable on February 6, 2020 file a current report on Form 8-K
with the Securities and Exchange Commission including, but not limited to, a
form of this Agreement as an exhibit thereto. Effective upon the issuance of the
Press Release, the Company acknowledges and agrees that any and all
confidentiality and similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate. From and
after the issuance of the Press Release, the Investor shall not be deemed to be
in possession of any material, nonpublic information received from the Company,
any of its subsidiaries or any of their respective officers, directors,
employees or agents.

 

15.  Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

16.  Assignability of Agreement. The Agreement and the Investor’s rights,
obligations and interest under the Agreement, including the Terms and Conditions
for Purchase of Securities, are not transferable or assignable by the Investor.

 



 

 

 

EXHIBIT A

MOLECULIN BIOTECH, INC.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares and Warrants are to be registered in.  You
may use a nominee name if appropriate: ________________________ 2. The
relationship between the Investor and the registered holder listed in response
to item 1 above: ________________________ 3. The mailing address of the
registered holder listed in response to item 1 above: ________________________
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above: ________________________ 5. Name
of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained): ________________________ 6. DTC
Participant Number: ________________________ 7. Name of Account at DTC
Participant being credited with the Shares: ________________________ 8. Account
Number at DTC Participant being credited with the Shares:
________________________

 



 

 

 

EXHIBIT B

FORM OF WARRANT

 



 

 